PER CURIAM.
Regardless that appellant had been adjudicated to be indigent and assigned defense counsel, the trial court assessed court costs against appellant without notice and an opportunity to be heard. This was error and so we remand to the trial court with instructions to strike such assessment of court costs. Jenkins v. State, 444 So.2d 947 (Fla.1984), and Cox v. State, 334 So.2d 568 (Fla.1976).
In all other respects the judgment and sentence are affirmed.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
WALDEN, GUNTHER and POLEN, JJ., concur.